Citation Nr: 1514867	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to April 1962, August 1964 to December 1966, and March 1967 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana that continued a noncompensable rating for left ear hearing loss.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains VA treatment records pertinent to the issue on appeal, and VBMS contains a December 2014 Informal Hearing Presentation from the Veteran's representative.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a March 2003 rating decision, the Veteran was granted entitlement to service connection for the left ear.  The Veteran's right ear hearing levels were noted to be normal.  In October 2009 the Veteran submitted the current claim on appeal, requesting an increase in his evaluation for hearing loss because his hearing had become worse.  The September 2010 rating decision continued a noncompensable rating for left ear hearing loss and did not discuss the Veteran's right ear hearing loss.

The Board finds that the Veteran's October 2009 claim was clearly intended as a request for consideration of the hearing impairment in both ears.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (VA must give a full and sympathetic reading to all potential claims).  As the issue of entitlement to service connection for right ear hearing loss has not yet been adjudicated by the AOJ, the Board does not have jurisdiction over the issue and cannot address it at this time.  Nevertheless, it is intertwined with the issue of the rating for hearing loss which is before the Board.  The Board further observes that the Veteran's most recent VA examination, held in August 2012, did find right ear hearing loss of sufficient severity to meet the criteria for a disability, pursuant to 38 C.F.R. § 3.385 (2014), and the examiner appears to opine that bilateral hearing loss was as likely as not related to service.  The appropriate rating to be assigned for the Veteran's left ear hearing loss is therefore likely to be impacted by the findings relating to his right ear hearing loss.  As these issues are inextricably intertwined, and considering the best interests of the Veteran, the Board finds that the issue on appeal cannot be readjudicated until the issue of entitlement to service connection for right ear hearing loss is addressed.

Furthermore, the Veteran's VA treatment records show that in August and December 2012 he reported that his hearing had gotten worse and that he struggled to understand speech and to hear the television, even with the use of his hearing aid.  VA is obligated to provide a new examination when a veteran asserts that the service-connected condition has become more severe.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board therefore finds that a new VA audiological examination is warranted.

Additionally, any outstanding, relevant VA treatment records should be obtained, to the extent available, and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Indianapolis VA Medical Center all outstanding, pertinent records of treatment of the Veteran since September 2013.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  Adjudicate the issue of entitlement to service connection for right ear hearing loss.  All appropriate steps should be taken to develop the issue, and appropriate actions if the matter is denied.

3.  After any additional records are obtained and associated with the claims file and the adjudication above, schedule the Veteran for a VA audiological examination to ascertain the current severity of his hearing loss.  The paper and electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.  The examiner must provide a complete explanation for any opinion offered.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claim.  38 C.F.R. § 3.655.

5.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

6.  After completing the requested actions, the AOJ should readjudicate the claim in light of all pertinent evidence.  If the benefit sought on appeal remain denied, the Veteran and his representative shall be provided with a supplemental statement of the case.  An appropriate period of time shall be allowed for response.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






